

115 HR 2981 IH: Open Our Democracy Act of 2017
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2981IN THE HOUSE OF REPRESENTATIVESJune 21, 2017Mr. Delaney (for himself, Mr. Yarmuth, Mr. Kilmer, and Mr. Polis) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Oversight and Government Reform, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require all candidates for election for the office of Senator or Member of the House of
			 Representatives to run in an open primary regardless of political party
			 preference or lack thereof, to limit the ensuing general election for such
			 office to the two candidates receiving the greatest number of votes in
			 such open primary, and for other purposes.
	
 1.Short titleThis Act may be cited as the Open Our Democracy Act of 2017. 2.Election of Members of Congress Through Open Primaries (a)Rules for Election of MembersA candidate for election for the office of Senator or Member of the House of Representatives shall be elected to such office pursuant to the following elections held by the State in which the candidate seeks election:
 (1)An open primary election for such office held in accordance with subsection (b). (2)A general election for such office held in accordance with subsection (c).
 (b)Open PrimariesEach State shall hold an open primary election for each office of Senator or Member of the House of Representatives in the State under which—
 (1)each candidate for such office, regardless of the candidate’s political party preference or lack thereof, shall appear on a single ballot; and
 (2)each voter in the State who is eligible to vote in elections for Federal office in the State (in the case of an election for the office of Senator) or in the congressional district involved (in the case of an election for the office of Member of the House of Representatives) may cast a ballot in the election, regardless of the voter’s political party preference or lack thereof.
 (c)General ElectionEach State shall hold a general election for each office of Senator or Member of the House of Representatives in the State under which the 2 candidates receiving the greatest number of votes in the open primary election for such office (as described in subsection (b)), without regard to the political party preference or lack thereof of such candidates, shall be the only candidates appearing on the ballot.
			3.Ability of candidates to disclose political party preferences
 (a)Option of Candidates To Declare Political Party PreferenceAt the time a candidate for the office of Senator or Member of the House of Representatives files to run for such office, the candidate shall have the option of declaring a political party preference, and the preference chosen (if any) shall accompany the candidate’s name on the ballot for the election for such office.
 (b)Designation for Candidates Not Declaring PreferenceIf a candidate does not declare a political party preference under subsection (a), the designation No Party Preference shall accompany the candidate’s name on the ballot for the election for such office. (c)No Party Endorsement ImpliedThe selection of a party preference by a candidate under subsection (a) shall not constitute or imply endorsement of the candidate by the party designated, and no candidate in a general election shall be deemed the official candidate of any party by virtue of his or her selection in the primary.
 4.Protection of Rights of Political PartiesNothing in this Act shall restrict the right of individuals to join or organize into political parties or in any way restrict the right of private association of political parties. Nothing in this Act shall restrict a party’s right to contribute to, endorse, or otherwise support a candidate for the office of Senator or Member of the House of Representatives. Nothing in this Act may be construed to prevent a political party from establishing such procedures as it sees fit to endorse or support candidates or otherwise participate in all elections, or from informally designating candidates for election to such an office at a party convention or by whatever lawful mechanism the party may choose, other than pursuant to a primary election held by a State. Nothing in this Act may be construed to prevent a political party from adopting such rules as it sees fit for the selection of party officials (including central committee members, presidential electors, and party officers), including rules restricting participation in elections for party officials to those who disclose a preference for that party at the time of registering to vote.
		5.Treatment of Election Day in same manner as legal public holiday for purposes of Federal employment
 (a)In GeneralFor purposes of any law relating to Federal employment, the Tuesday next after the first Monday in November in 2018 and each even-numbered year thereafter shall be treated in the same manner as a legal public holiday described in section 6103 of title 5, United States Code.
 (b)Sense of Congress regarding treatment of day by private employersIt is the sense of Congress that private employers in the United States should give their employees a day off on the Tuesday next after the first Monday in November in 2018 and each even-numbered year thereafter to enable the employees to cast votes in the elections held on that day.
 (c)No Effect on Early or Absentee VotingNothing in this section shall be construed to affect the authority of States to permit individuals to cast ballots in elections for Federal office prior to the date of the election (including the casting of ballots by mail) or to cast absentee ballots in the election.
			6.Requiring congressional redistricting to be conducted through plan of independent State commission
 (a)Use of Plan RequiredNotwithstanding any other provision of law, any congressional redistricting conducted by a State shall be conducted in accordance with the redistricting plan developed and enacted into law by an independent redistricting commission established in the State in accordance with State law.
 (b)Requirements for independent redistricting commissionThe independent redistricting commission established in a State pursuant to subsection (a) shall have such members, who shall be appointed under such requirements, as the State may establish, so long as—
 (1)the commission is prohibited from using partisan or political considerations in developing the State’s redistricting plan; and
 (2)no political party in the State has control over the commission. (c)Conforming amendmentSection 22(c) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(c)), is amended by striking in the manner provided by the law thereof and inserting: in the manner provided by the Open Our Democracy Act of 2017.
 (d)Effective dateThis section and the amendment made by this section shall apply with respect to congressional redistricting carried out pursuant to the decennial census conducted during 2020 or any succeeding decennial census.
 7.Member of the House definedIn this Act, the term Member of the House of Representatives includes a Delegate or Resident Commissioner to the Congress. 8.Effective dateExcept as provided in sections 5(a) and 6, this Act shall apply with respect to elections occurring during 2018 or any succeeding year.
		